Citation Nr: 1241489	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or as due to herbicide exposure in service.

2.  Entitlement to service connection for depression, to include as due to herbicide exposure during service.

3.  Entitlement to service connection for a left knee disability, to include as due to herbicide exposure during service.

4.  Entitlement to service connection for a bladder disability, claimed as frequent urination and incontinence, to include as due to herbicide exposure during service.

5.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, to include as due to herbicide exposure during service.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He was awarded the Combat Infantryman's Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for hypertension and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumptive.

2.  No disability of the left knee has been present during the pendency of this claim.

3.  No disability of the bladder has been present during the pendency of this claim.

4.  No gastrointestinal disability has been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  A left knee was not incurred in or aggravated by active duty and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A bladder disability, to include frequent urination and incontinence, was not incurred in or aggravated by active duty and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A gastrointestinal disability, to include irritable bowel syndrome, was not incurred in or aggravated by active duty and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a left knee disability, a bladder disability, and gastrointestinal disability, to include as due to herbicide exposure during service.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by letters mailed in March 2008 and February 2009, prior to the initial adjudication of the claims.
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records.  With regard to the Veteran's claimed left knee disability and bladder and gastrointestinal disabilities, the Veteran was afforded a VA general medical examination in August 2010, but no VA medical opinion was obtained.  The Veteran was also afforded a VA genitourinary examination in December 2009, but no opinion was obtained regarding his claimed bladder disability.  While no VA medical opinions have been obtained regarding the Veteran's claimed disabilities, the Board has determined that VA has no duty to obtain medical opinions in response to these claims.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

In this case, there is no competent evidence reflecting the presence of a current left knee disability, bladder disability, or gastrointestinal disability, nor was there any treatment for these disabilities shown during service.  As the Veteran has not presented a prima facie case for service connection for a left knee disability, bladder disability, or gastrointestinal disability, a remand for opinions regarding these disabilities are not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of these claims.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309.

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341  -346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243  (Nov. 2, 1999).

In this regard, the Board notes that the Veteran served in the Republic of Vietnam from July 1966 to July 1967.  His exposure to herbicides is accordingly presumed.  38 C.F.R. § 3.307(a)(6)(iii).  As will be addressed below, the Veteran is not shown to have any current disability of the left knee or bladder or any gastrointestinal disability, and thus, the Board finds it unnecessary to further discuss presumptive service connection for certain disorders based upon exposure to herbicides.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left knee disability

The Veteran submitted the instant claim for service connection in February 2008 and later contended that he had a left knee disability that is related to herbicide exposure during service.
The service treatment records include June 1965 pre-induction and October 1967 separation examinations which reflect normal clinical evaluations of the lower extremities.  In an October 1967 report of medical history, the Veteran denied any history of a "trick" or locked knee, and his service treatment records are void of findings, complaints, symptoms, or a diagnosis of a left knee disability.

VA treatment records include a November 2007 report which reflects a complaint of left knee pain for which he was given a brace.  However, no left knee disability was diagnosed.  Additional VA treatment records are negative for any treatment for or diagnosis of a left knee disability.

The Veteran was afforded a VA general medical examination in August 2010, but was not diagnosed with any left knee disability.

On review of the evidence above, the Board finds that the evidence does not show any diagnosed disability of the left knee.  The Veteran has complained of left knee pain, and such pain is confirmed in a November 2007 VA treatment record, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that a left knee disability has been present at any time during the pendency of the claim and the report of a current VA examination shows that the Veteran does not have any disability of the left knee; he has accordingly not shown a current disorder for which service connection can be granted.
Bladder disability

The Veteran submitted the instant claim for service connection in February 2009 and later contended that he had a bladder disability that is related to herbicide exposure during service.

The service treatment records, including June 1965 pre-induction and October 1967 separation examinations, are void of findings, complaints, symptoms, or a diagnosis of a bladder disability.  In the October 1967 report of medical history, the Veteran denied any history of frequent or painful urination.

VA treatment records are void of any diagnosis of a bladder disability, including irritable bowel syndrome.

The Veteran was afforded a VA genitourinary examination in December 2009 at which time he stated that he urinated frequently and denied hesitancy.  There was an occasional post void dribbling and a sense of incomplete voiding, but there was no hematuria, burning, or dysuria.  There was no incontinence or requirement for absorbent materials or recurrent urinary tract infections.  On examination, the Veteran was not diagnosed with any bladder disability.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have any current bladder disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer; supra; McClain, supra.  In this case, there is no medical evidence showing that a bladder disability has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have any disability of the bladder; he has accordingly not shown a current disorder for which service connection can be granted.



Gastrointestinal disability

The Veteran submitted the instant claim for service connection in February 2009 and later contended that he had a gastrointestinal disability that is related to herbicide exposure during service.

The service treatment records, including June 1965 pre-induction and October 1967 separation examinations, are void of findings, complaints, symptoms, or diagnosis of a gastrointestinal disability.  In the October 1967 report of medical history, the Veteran denied any history of frequent indigestion; or stomach, liver or intestinal trouble.

On VA general medical examination in August 2010, the Veteran denied having any nausea, vomiting, diarrhea, constipation, abdominal pains, or heartburn.  No gastrointestinal disability was diagnosed.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have any current gastrointestinal disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer; supra; McClain, supra.  In this case, there is no medical evidence showing that a gastrointestinal disability, claimed as irritable bowel syndrome, has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have any gastrointestinal disability; he has accordingly not shown a current disorder for which service connection can be granted.

All disabilities

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA in which he asserted his belief that his claimed disabilities are related to service.

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such disabilities for which a lay person is competent to identify include, for example, a broken arm or a dislocated shoulder.  The disabilities at issue in this case, however, involve internal workings of complex bodily systems that are not observable by a lay person.  Therefore, the Veteran is not competent to render a diagnosis referable to his knee pain, or claimed bladder and gastrointestinal disorders.

Accordingly, service connection is not warranted for these claimed disabilities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for a left knee disability is denied.

Service connection for a bladder disability, claimed as frequent urination and incontinence, is denied.

Service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement of service connection for hypertension and depression.

The Veteran contends that he has hypertension that is related to his service-connected diabetes mellitus.  Alternatively, he contends that his hypertension is related to exposure to herbicides during service.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

On VA general medical examination in August 2010, the Veteran was diagnosed with essential hypertension that the examiner opined is likely not to be secondary to diabetes since the hypertension diagnosis predated the diagnosis of diabetes by several years.

While the examiner has opined that the Veteran's hypertension is not secondary to his service-connected diabetes, it is unclear whether it has been aggravated by his service-connected diabetes.  Therefore, the Board finds that the August 2010 opinion is inadequate for adjudication purposes.

Under these circumstances, the Board finds that the examiner should be asked to provide an opinion as to whether the Veteran's hypertension has been aggravated by his service-connected diabetes at any time during the pendency of the claim.

The Veteran also contends that he has depression that is related to his service, including exposure to herbicides during service.  At the outset, the Board notes that the Veteran is service-connected for PTSD.

The Veteran's service treatment records are void of findings, complaints, symptoms, or a diagnosis of depression.

VA treatment records include a May 2007 report which reflects diagnoses of PTSD and depression.

On VA PTSD examination in December 2009, the Veteran complained of depression as a symptom of his PTSD.

It is unclear whether, and to what extent, the Veteran's service-connected PTSD contributed to or caused him to experience his current depression (or any other acquired psychiatric disorder he currently experiences) or whether the Veteran's depression is directly related to his service and/or herbicide exposure.  Accordingly, the Board finds that the Veteran's claim should be remanded for a VA examination which addresses the nature and etiology of any acquired psychiatric disorder in addition to PTSD, to include depression, that he currently experiences.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's hypertension and depression, to include all pertinent VA records for the period since September 2010.

2.  Then, schedule a VA examination to determine the nature and etiology of any current hypertension.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided. 

Based on review of the file and examination of the Veteran, the examiner should render opinions as to the following:

a. whether it is at least as likely as not (i.e., at least 50 percent probable) that hypertension is etiologically related to the Veteran's active service, to include any exposure to herbicides.

b. whether it is at least as likely as not (i.e., at least 50 percent probable) that hypertension was caused, or permanently worsened (i.e., aggravated), by the Veteran's service-connected diabetes mellitus.

The rationale for all opinions expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) in addition to PTSD which may be present, to include depression.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  

The examiner(s) is also asked to render opinions as to the following:

a. distinguish between the symptomatology attributable to any acquired psychiatric disability in addition to PTSD, to include depression, if diagnosed, and the symptomatology attributable to the Veteran's service-connected PTSD, if possible.  

b. whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disability in addition to PTSD, to include depression, is related to the Veteran's active service or any incident of such service, including any exposure to herbicides.  

c. whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disability addition to PTSD, to include depression, was caused, or permanently worsened (i.e., aggravated), by the Veteran's service-connected PTSD.  

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA medical records.

The rationale for all opinions expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


